Exhibit 99.d.1.a EXHIBIT A* INVESTMENT ADVISORY AGREEMENT BETWEEN ABERDEEN ASSET MANAGEMENT INC. AND ABERDEEN FUNDS Fund Assets Investment Advisory Fee Aberdeen Tax-Free Income $0 up to $250 million 0.425% Fund $250 million up to $1 billion 0.375% $1 billion and more 0.355% Aberdeen Small Cap Fund up to $100 million 0.95% $100 million or more 0.80% Aberdeen Natural Resources $0 up to $500 million 0.70% Fund $500 million up to $2 billion 0.65% $2 billion and more 0.60% Aberdeen Technology and $0 up to $500 million 0.88% Communications Fund $500 million up to $2 billion 0.83% $2 billion and more 0.78% Aberdeen Health Sciences $0 up to $500 million 0.90% Fund $500 million up to $2 billion 0.85% $2 billion and more 0.80% Aberdeen U.S. Equity Fund $0 up to $500 million 0.90% $500 million up to $2 billion 0.80% $2 billion and more 0.75% Aberdeen Equity Long-Short $0 up to $250 million 1.50% Fund $250 million and more 1.25% Aberdeen China Opportunities $0 up to $500 million 1.25% Fund $500 million up to $2 billion 1.20% $2 billion and more 1.15% Aberdeen Optimal Allocations All Assets 0.15% Funds: Growth Fund Moderate Growth Fund Moderate Fund Specialty Fund Defensive Fund Aberdeen Developing Markets $0 up to $500 million 1.05% Fund $500 million up to $2 billion 1.00% $2 billion and more 0.95% Aberdeen International Equity $0 up to $500 million 0.90% Fund $500 million up to $2 billion 0.85% $2 billion and more 0.80% Fund Assets Investment Advisory Fee Aberdeen Select Worldwide $0 up to $500 million 0.90% Fund $500 million up to $2 billion 0.85% $2 billion and more 0.80% Aberdeen Global Financial $0 up to $500 million 0.90% Services Fund $500 million up to $2 billion 0.85% $2 billion and more 0.80% Aberdeen Global Utilities $0 up to $500 million 0.70% Fund $500 million up to $2 billion 0.65% $2 billion and more 0.60% Aberdeen Core Income Fund $0 up to $2 billion 0.30% $2 billion up to $5 billion 0.275% $5 billion or more 0.25% Aberdeen Core Plus Income $0 up to $500 million 0.325% Fund $500 million up to $1 billion 0.305% $1 billion up to $5 billion 0.285% $5 billion and more 0.255% Aberdeen Asia Bond All Assets 0.50% Institutional Fund Aberdeen Global Fixed All Assets 1.00% Income Fund Aberdeen Global Small Cap All Assets 1.25% Fund Aberdeen International Equity All Assets 0.80% Institutional Fund Aberdeen Emerging Markets All Assets 0.90% Institutional Fund As most recently approved at the , 2009 Board Meeting.
